Martin, P. J. (dissenting).
The defendants-appellants argue that because incompetent evidence was admitted the convictions should be reversed. Assuming that incompetent evidence was admitted, there was, nevertheless, competent evidence presented which is clearly sufficient to sustain the convictions.
*249This case was tried in the Court of Special Sessions before three justices and not before a jury. The three justices had an opportunity to observe all the witnesses and to appraise their testimony. The courts have held that, where there is evidence of guilt, the finding of the trial court should be given great weight. (See People v. Tendetnick, 237 App. Div. 9, and the cases cited therein.)
In People v. Atlas (183 App. Div. 595, 600) the court said: “ The rule is well settled that on the review of a conviction in a criminal case where there is any evidence of guilt, the question of reasonable doubt must be left to the jury or trial court, and the verdict or decision on the facts must ordinarily be deemed conclusive and will not be disturbed unless it is perfectly clear that it is against the weight of the evidence.”
The defendants-appellants failed to take the stand or to testify in their own behalf, despite the fact that this case was not tried before a jury and the reason frequently advanced by defendants, that they might be prejudiced before the jury, was not present herein.
The error, if there was error in the admission of evidence, is not sufficient to warrant a reversal of the judgment appealed from by the defendants-appellants. (Code Grim. Proc. § 542.)
I dissent and vote to affirm.
Dore, J., concurs.
Judgment reversed and a new trial ordered.